Citation Nr: 0736048	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-24 595A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
account of the need for regular aid and attendance (A&A) of 
another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In February 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

In October 2007, the Board remanded the veteran's claim for 
additional development.  Following further development of the 
record, the Appeals Management Center (AMC) continued to deny 
the veteran's claim and returned this matter to the Board.  


FINDINGS OF FACT

1.  The veteran is service connected for a gunshot wound of 
the chest causing pleural cavity injury, evaluated as 60 
percent disabling; abdomen wound resulting in peritoneal 
adhesions, evaluated as 30 percent disabling; abdomen wound 
resulting in cicatrix and injury to muscle group XIX, 
evaluated as 10 percent disabling; wound of the right 
forehead resulting in disfigurement, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 10 
percent disabling.  

2.  The veteran's service-connected disabilities do not 
affect his vision and have not resulted in his being placed 
in a nursing home; nor have they caused the veteran to be 
bedridden or so helpless as to require the regular aid and 
attendance of another person to perform personal care 
functions of everyday living or to protect him from the 
hazards and dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for 
regular A&A of another person are not met.  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350(b)(3); 
3.351(b), (c); 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through September 2003 and March 2007 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the September 2003 and March 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted VA to obtain and consider evidence.  The 
veteran was also requested to submit evidence in support of 
his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim on appeal.  The Board also notes that in March 2007 
notice letter, VA provided the veteran notice with respect to 
effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, no questions with respect to a current rating and/or 
effective date are currently before the Board on appeal.  

Thus, while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim, nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Here, following the March 2007 notice letter, 
which, as noted above, included notice of the assignment of 
disability rating elements and effective dates, the veteran's 
claim was re-adjudicated in July 2007.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In order to cure 
a VCAA notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, relevant VA treatment records have been 
associated with the claims file and the veteran has been 
provided a VA examination which includes a medical opinion 
concerning his claim.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of his claim that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Increased compensation is 
payable when the veteran, due to service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

In the present case, service connection is in effect for a 
gunshot wound of the chest causing pleural cavity injury, 
evaluated as 60 percent disabling; abdomen wound resulting in 
peritoneal adhesions, evaluated as 30 percent disabling; 
abdomen wound resulting in cicatrix and injury to muscle 
group XIX, evaluated as 10 percent disabling; right forehead 
wound resulting in disfigurement, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 10 
percent disabling.  The veteran is also in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Lexington, Kentucky, reflect problem lists of 
multiple disorders, conditions, and/or disabilities to 
include prostate cancer status post XRT (radiation therapy), 
status post coronary artery bypass graft (three vessel), 
history of mitral prolapse, history of deep vein thrombosis 
(DVT) status post Greenfield Filter, degenerative joint 
disease, hypercholesterolemia, hypertension, diabetes 
mellitus, chronic obstructive pulmonary disease, and a left 
forearm lesion suspicious for melanoma.  The veteran has also 
complained that he suffers from a loss of feeling in his feet 
and toes and experiences incontinence of bowel and bladder.  

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), dated in June 
2003, reflects that the veteran exhibited a normal gait and 
had no restriction of his upper or lower extremities; nor did 
he have restriction of his spine, trunk or neck.  The veteran 
was noted to be status-post prostrate cancer, as well as 
suffering from bladder and bowel incontinence, deep vein 
thrombosis of the lower extremities with swelling, and he 
also had an ascending aortic aneurysm.  He was also noted as 
being able to leave his house three times a week, and that he 
required aids for locomotion.  The VA Form 21-2680 also 
reflected that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  

A VA Form 21-2680, dated in January 2004, reflects findings 
from a clinical social worker.  A social work note, also 
dated in January 2004, summarizes those findings.  It was 
noted that the veteran's spouse had to reportedly quit her 
job to care for the veteran.  The veteran's spouse reported 
that the veteran was incontinent, very forgetful, easily 
fatigued, and needed help to bathe and put on his stockings.  
The veteran's spouse indicated that the veteran became dizzy 
and staggered quite a bit, and that she had to prepare all 
the veteran's meals.  She did all household indoor/outdoor 
work.  The clinical social worker noted that the veteran 
walked unassisted and sat/stood without apparent difficulty 
or assistance.  The veteran was noted as reporting that he 
dressed and undressed himself and had no difficulty driving 
his car.  He indicated that he needed his spouse with him at 
all times for assistance.  The VA Form 21-2680 reflects the 
clinical social worker's opinion that the veteran did not 
require daily skilled services.  

As noted above, the Board developed the claim on appeal for 
an additional medical examination and opinion.  In a report 
of April 2007 VA examination, the examiner noted the 
veteran's various physical impairments and lack of self-care 
skills.  Following an examination of the veteran, the 
examiner diagnosed coronary artery disease (status post CABG 
times 3), repeated bouts of DVT and pulmonary emboli (status 
post insertion Greenfield filter), aneurysm ascending aorta, 
gout, severe pulmonary disease, malignant melanoma, prostate 
carcinoma (status post radiation therapy which had caused 
marked urine leaking necessitating constant pads and fecal 
incontinence on occasion), as well as moderate to severe 
generalized cerebral atrophy.  The examiner opined that the 
veteran clearly required aid and attendance.  However, the 
veteran's service-connected disabilities when considered 
alone and without respect to other, nonservice-connected 
disabilities were not the problems for which aid and 
attendance was needed.  

As noted above, to warrant special monthly compensation based 
on the need for the regular aid and attendance of another 
person, the evidence must reflect that due to service-
connected disability, the veteran is permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, the 
medical opinion evidence weighs against the veteran's claim.  
The veteran is not shown to be in need of aid and attendance 
of another person due to his service-connected disabilities.  
Neither the veteran nor his representative has presented or 
alluded to the existence of any medical evidence or opinion 
that would rebut or contradict the opinion of the April 2007 
VA examiner.  

The Board is aware of the argument of the veteran's 
representative in her October 2007 Appellant's Post-Remand 
Brief that there remains the possibility that the veteran's 
service-connected disabilities aggravated his nonservice-
connected disabilities and thus contributed in this manner 
with the veteran's need for regular aid and attendance of 
another person.  The Board notes that the medical evidence 
does not support such a theory, and neither the veteran nor 
his representative has submitted any medical evidence or 
opinion in this regard.  

Therefore, notwithstanding the veteran's contentions, or 
those of his representative, under these circumstances, the 
Board finds that criteria for SMC based on the need for 
regular A&A of another person have not been met, and the 
claim must therefore be denied.  In sum, the competent 
evidence of record does not show impairment from the 
veteran's service-connected disabilities that would require 
another person to assist him in daily self-care tasks.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


